 1

 2
                                       UNITED STATES DISTRICT COURT
 3                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 4

 5    PARKER, SMITH & FEEK, INC., a
      Washington corporation,
 6
                         Plaintiff,
 7
                                                       Case No. 2:19-cv-01456-TSZ
                         v.
 8
                                                  ORDER GRANTING SECOND
      MICHAEL J. REPH, individually and his
                                                  STIPULATED MOTION TO REVISE
 9    marital community, WALTER R. WINTER,
                                                  CASE SCHEDULE
      individually and his marital community, AND
10    JEFFREY A. COLBY, individually and his
      marital community,
11
                         Defendants.
12
              This MATTER comes before the Court on the parties' second stipulated motion to extend
13
     the deadline for disclosure of expert testimony under FRCP 26(a)(2) from April 13, 2020 to July
14
     13, 2020, docket no. 39. The Court has considered the parties' stipulated motion and the pleadings
15
     and records on file in this case.
16
              PURSUANT TO STIPULATION, IT IS SO ORDERED that the parties' request to extend
17
     the deadline for disclosure of expert testimony under FRCP 26(a)(2) is granted. The deadline for
18
     disclosure of expert testimony under FRCP 26(a)(2) is rescheduled to July 13, 2020. All other
19
     deadlines shall remain the same.
20
              IT IS SO ORDERED this 8th day of April, 2020.


                                                         A
21

22
                                                         Thomas S. Zilly
23
                                                         United States District Judge
24
      ORDER GRANTING MOTION TO REVISE CASE SCHEDULE                               SEBRIS BUSTO JAMES
                                                                               14205 SE 36th St., Suite 325
      –1                                                                       Bellevue, Washington 98006
      Case No. 2:19-cv-01456-TSZ                                                      425-454-4233
     105966188.1 0046713-00009
 1   Presented By:

 2   SEBRIS BUSTO JAMES
 3   s/Matthew R. Kelly
     Darren A. Feider, WSBA #22430
 4   dfeider@sebrisbusto.com
     Matthew R. Kelly, WSBA #48050
 5   mkelly@sebrisbusto.com
     14205 SE 36th St., Suite 325
 6   Bellevue, Washington 98006
     (425) 454-4233
 7   Attorneys for Plaintiff

 8   STOEL RIVES LLP
 9   s/Todd A. Hanchett________________________________
     Todd A Hanchett, WSBA #33999
10   todd.hanchett@stoel.com
     J. Scott Pritchard, WSBA #50761
11   scott.pritchard@stoel.com
     600 University Street, Suite 3600
12   Seattle, WA 98101-4109
     (206) 624-0900
13
     Margaret E. Dalton, MN #387357 (admitted pro hac vice)
14   maggie.dalton@stoel.com
     33 South Sixth Street, Suite 4200
15   Minneapolis, MN 55402
     (612) 373-8800
16   Attorneys for Defendants
17

18

19

20

21

22

23

24
      ORDER GRANTING MOTION TO REVISE CASE SCHEDULE              SEBRIS BUSTO JAMES
                                                              14205 SE 36th St., Suite 325
      –2                                                      Bellevue, Washington 98006
      Case No. 2:19-cv-01456-TSZ                                     425-454-4233
     105966188.1 0046713-00009
